Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a cushion portion in at least a part of a front side of the spine member, the cushion portion facing an internal space generated between the first and second chassis in the stacked form; a cover member that at least partially covers a front side of the spine member, wherein the cushion portion is in a part of the cover member; on the front side of the spine member, a groove extends along an arrangement direction of the first and second chassis, the groove is a passage for a cable extending across the first and second chassis, the cover member covers the groove; wherein the cushion portion of the cover member comprises: a front side sheet forming a front side of the cover member;  a back side sheet forming a back side of the 
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of, “a cushion portion in at least a part of a front side of the spine member, the cushion portion facing an internal space generated between the first and second chassis in the stacked form; a cover member that at least partially covers a front side of the spine member, wherein the cushion portion is in a part of the cover member; the spine member is movable relative to the first chassis along an arrangement direction of the first and second chassis, and is immovable relative to the second chassis, a first end portion on the first chassis side of the cover member is moveable relative to the spine member, and a second end portion on the second chassis side of the cover member is immovable relative to the spine member, the cover member comprises a distal sheet portion in a predetermined area thereof on the first end portion side, the distal sheet portion being made thinner than the cushion portion, and the front side of the spine member has an opening penetrating in the arrangement direction, the distal sheet portion being slidably inserted into the opening along the arrangement direction.”

Yamauchi et al US Patent No. 10082827 B2, Kim et al US Patent No. 10558242 B2, as well as, Hampton et al US Pub No. 2017/0300089 A1 are all cited as teaching some elements of the claimed invention including spine member for a portable information device. However, the prior art, when taken alone, or, in combination, cannot .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841